Platt, J.
delivered the opinion of the Court. I am clearly of opinion that the Justice decided right in rejecting the evidence offered to criminate Mr. Wach, the minister, as being a drunkard, &c. The only difficult question in the case is, whether Mr. W., in the sense of the contract between the parties, has remained the regular minister of the Reformed Calvinist Church at Canajoharief The answer *14to this question will depend on the force and effect of the resolutions and decisions of the several ecclesiastical judicatories in relation to him. I do not profess to be very well informed on the subject; but I understand that there are three tribunals, acknowledged and established by the . _ 7 m , constitution of the Reformed, Dutch Church: the Consistory, the Classis, and the Synod, and that an appeal lies from the consistory to the classis, and from the classis to the synod. It appears, that Mr. Wack was tried at the classis of M., and was deposed from the ministry by a resolution of that body; that he immediately appealed from that decision to the synod, which body reversed the decision of the classis. It appears that the classis of M. has ever since been agitated with the question; but, instead of instituting proceedings de novo, and citing Mr. W. to a new trial, they have, at one time, resolved that he should be considered as restored to his ministerial fmictions ; and, at other times, have passed resolutions expressing their determination to consider him as deposed from the ministry. In the mean time, Mr. W. has uniformly continued to exercise his ministerial office and character. The proceedings and the return are somewhat confused and indistinct, but as far as I can understand them, the true history of the case is as I have stated it. My mind has been led to the conclusion, that the decision of the synod on the appeal, must be deemed conclusive, and that by virtue of that decision, Mr. Wack was restored to the ministry. The subsequent proceedings of the classis have been inconsistent and irregular; and nd resolution or decision of a subordinate tribunal can impair the effect of the decision of the synod on the appeal. That decision of the highest tribmial must prevail, until, by instituting new proceedings, and procuring a new trial, the classis may again obtain jurisdiction over Mr. W.
My conclusion is, that the relation of minister and congregation was not dissolved, and that the defendant below was bound to pay the amount voluntarily subscribed by him. The judgment, therefore, must be affirmed.
Judgment affirmed.